UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4891


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GENARO RABADAN AVILES, a/k/a Gerardo Gutierres Campuzano,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (5:09-cr-00059-H-2)


Submitted:   September 21, 2010           Decided:   October 28, 2010


Before KING, DAVIS, and KEENAN, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Geoffrey W. Hosford, HOSFORD & HOSFORD, P.C., Wilmington, North
Carolina, for Appellant. Jennifer P. May-Parker, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Genaro Aviles pleaded guilty to conspiracy to possess

with intent to distribute cocaine, in violation of 21 U.S.C.

§ 846 (2006), and possession of a firearm in furtherance of a

drug trafficking offense, in violation of 18 U.S.C. § 924(c)

(2006).   The district court sentenced Aviles to a total of 130

months of imprisonment and Aviles now appeals.        His attorney has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), raising one sentencing issue but stating that there are

no meritorious issues for appeal.          Aviles was informed of his

right to file a pro se supplemental brief, but did not do so.

The Government has filed a motion to dismiss Aviles’ appeal of

his sentence based on Aviles’ waiver of his right to appeal.

For the reasons that follow, we dismiss the appeal of Aviles’

sentence and affirm his conviction.

           A defendant may, in a valid plea agreement, waive the

right to appeal under 18 U.S.C. § 3742 (2006).        United States v.

Wiggins, 905 F.2d 51, 53 (4th Cir. 1990).           This court reviews

the validity of an appellate waiver de novo, and will enforce

the waiver if it is valid and the issue appealed is within the

scope thereof.    United States v. Blick, 408 F.3d 162, 168 (4th

Cir. 2005).

           An appeal waiver is valid if the defendant knowingly

and   intelligently   agreed   to   the   waiver.   Id.   at   169.   To

                                    2
determine    whether    a   waiver      is       knowing    and   intelligent,      this

court examines “the totality of the circumstances, including the

experience and conduct of the accused, as well as the accused’s

educational background and familiarity with the terms of the

plea agreement.”        United States v. General, 278 F.3d 389, 400

(4th Cir. 2002) (internal quotation marks and citation omitted).

Generally, if the district court fully questions a defendant

regarding the waiver of his right to appeal during the Fed. R.

Crim. P. 11 colloquy, the waiver is both valid and enforceable.

United States v. Johnson, 410 F.3d 137, 151 (4th Cir. 2005);

United States v. Wessells, 936 F.2d 165, 167-68 (4th Cir. 1991).

We have thoroughly reviewed the record and conclude that Aviles

knowingly and intelligently entered into the plea agreement and

waived his appellate rights.

            Accordingly,       Aviles    waived       the    right    to   appeal    his

sentence and we thus grant the Government’s motion to dismiss

the appeal of Aviles’ sentence.                    We have examined the entire

record in accordance with the requirements of Anders and have

found no meritorious issues for appeal.                        We therefore affirm

Aviles’ conviction.

            This   court    requires         that    counsel      inform   Aviles,    in

writing,    of   the   right    to   petition        the    Supreme    Court   of    the

United States for further review.                    If Aviles requests that a

petition be filed, but counsel believes that such a petition

                                             3
would be frivolous, then counsel may move in this court for

leave to withdraw from representation.          Counsel’s motion must

state that a copy thereof was served on Aviles.                We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.



                                                     AFFIRMED IN PART;
                                                     DISMISSED IN PART




                                    4